Whitfield, C.
The finding of the learned chancellor below, that the plaintiff had breached the contract, was a clear misconception. The evidence plainly shows a breach of the contract by the defendant. To the contention on the part of the defendant that it was not within the contemplation of the parties, at the time the contract was made, that steam should be furnished for the period of fire years for all purposes necessary to the operation of the steam laundry, however the plant might be enlarged, the perfect answer is that no such restriction is contained in the contract, and it was the easiest thing imaginable to put such restriction in the contract, if that had been the intention of the parties. The contract on this point is as .follows: The parties agree that the appellee should furnish the appellant “all the steam necessary to run its engine and dryhouse, and for any and all purposes necessary to the successful operation of this laundry plant for the period of five years.” It is idle, in the face of this term of this contract, to contend that what it stipulates for' was not within the contemplation of the parties.
Per Curiam.
Por the reasons above indicated, the above opinion is adopted as the opinion of the court, and the decree? is reversed, and the cause remanded, as an accounting is necessary.